Citation Nr: 1048436	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-20 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1955 to November 
1981.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision by the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in Columbia, South 
Carolina, that continued the current noncompensable rating.

In September 2010, following receipt of the notice letter, the 
Veteran cancelled his Board video teleconference hearing, which 
was scheduled for October 4, 2010.

The October 2007 rating decision also denied service connection 
for tinnitus, and the Veteran appealed.  A May 2008 rating 
decision granted service connection with a 10 percent rating, 
effective May 2005.  There is no indication in the claims file 
that the Veteran appealed the assigned initial rating or 
effective date.  Thus, that issue is not before the Board and 
will not be discussed in the decision below.

A September 2008 rating decision continued ratings of 10 percent 
each for left and right lower extremity peripheral neuropathy, 
and the Veteran appealed the decision.  A statement of the case 
was issued in April 2009.  After receipt of the statement of the 
case, in an April 2009 statement (VA Form 21-4138), the Veteran 
withdrew the appeal.  Thus, that issue is not before the Board 
and will not be discussed in the decision below.  See 38 C.F.R. 
§ 20.204 (2010).


FINDING OF FACT

1.  The Veteran's left ear hearing loss manifests with an 
exceptional pattern of hearing impairment at Roman Numeral Level 
VII.

2.  The right ear is not service-connected and is assigned Roman 
Numeral Level I.




CONCLUSION OF LAW

The requirements for a compensable rating for left ear hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126, have been met.  Prior to the October 
2007 rating decision, VA notified the Veteran in August 2007 of 
the information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is to be 
provided by the claimant, hat part VA will attempt to obtain, and 
notice of how disability ratings and effective dates are 
assigned.  The Board finds the timely letter fully content 
compliant.  38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The VA 
examination conducted in June 2009 contains all information 
necessary to evaluate the disability.  Audiology test results 
were provided, and the VA audiologist fully described the 
functional effects caused by the hearing disability.  Neither the 
Veteran nor his representative has asserted that VA failed to 
obtain any requested or identified evidence.  38 C.F.R. 
§ 3.159(c).  The Veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no evidence 
of any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath, 1 Vet. App. at 
594.  Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this 
decision is, therefore, undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Analysis

Evaluations of defective hearing range from non-compensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second (Hertz).  To evaluate the degree of 
disability from service-connected defective hearing, the schedule 
establishes 11 auditory hearing acuity levels designated from 
Level I for essentially normal hearing acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss are 
derived from a mechanical application of the rating schedule to 
the numeric designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In 
that situation, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86.  Further, when the average puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  Id.

By way of history, a December 1981 rating decision granted 
service connection for left ear hearing loss with a 
noncompensable rating.  VA received the Veteran's current claim 
for an increased rating in July 2007.

A June 2007 outpatient entry notes the Veteran's subjective 
complaints of decreased hearing, his noise sensitivity when his 
wife was in the kitchen, and his frustration with his hearing 
aids.  He reported he was not wearing them because they were too 
loud  The audiometrics are not noted, but the examiner noted a 
moderately severe hearing loss bilaterally through the speech 
range.  Speech recognition of 80 percent in the right ear and 68 
percent in the left.  The note indicates that, the Veteran's 
frustration with his hearing notwithstanding, his primary 
pathology is his nonservice-connected Meniere's disease, and his 
current medical management was appropriate.

A November 2007 private report of T.A.M., M.D., a 
otolaryngologist, and an assistant professor, reviews the 
Veteran's medical history.  Dr. M saw the Veteran as part of his 
practice at the VA medical center.  As with the Veteran's other 
treatment records, Dr. M's report notes the Veteran's primary ear 
diagnosis is Meniere's disease with a moderately severe hearing 
loss, and that the he was fitted with hearing aids in 2002.  Dr. 
M noted that the Veteran's hearing as noted in the June 2007 VA 
outpatient note was actually somewhat better than in the past, as 
he had seen reports of speech recognition as low as 12 percent in 
the left ear.

The April 2008 VA examination audio examination report notes the 
examiner conducted a review of the claims file.  The Veteran 
reported that his situation of greatest difficulty was any 
situation except face-to-face with quiet background.  The 
audiometric examination revealed the Veteran's hearing loss 
manifested as follows: Right ear: 500 Hertz(Hz), 70 decibels 
(db); 1000 Hz, 65 db; 2000 Hz, 60 db; 3000 Hz, 65 db; 4000 Hz, 65 
db; for an average of 60 db.  Speech recognition was 68 percent.  
Left ear: 500 Hz, 50 db; 1000 Hz, 50 db; 2000 Hz, 60 db; 3000 Hz, 
65 db; 4000 Hz, 65 db; for an average of 60 db.  Speech 
recognition was 60 percent.  The examiner diagnosed a moderate to 
moderately severe sensorineural hearing loss in the left ear.

The objective findings noted above show the Veteran's left ear 
did not manifest an exceptional pattern of hearing impairment.  
See 38 C.F.R. § 4.86.  His hearing loss level must therefore be 
found in Table VI, which is Roman Numeral Level VI.  In as much 
as the right ear is not service connected, it is assigned Roman 
Numeral Level I.  38 C.F.R. § 4.85(f).  Table VII reflects that 
Roman Levels VI and I intersect at the noncompensable rate.  
Thus, the Veteran's left ear more nearly approximated a 
noncompensable rating as of the April 2008 examination.  
38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100.

In a June 2008 statement, the Veteran asserted that his condition 
was devastating and his quality of life almost nonexistent.  He 
noted that he was unable to communicate clearly at any level one 
would consider normal-he could not understand people on the 
phone or in person.  At his request additional records from Dr. M 
were obtained.  A June 2008 report from Dr. M addresses only the 
Veteran's Meniere's disease.  Interestingly, Dr. M observed in 
another note that, while the Veteran did not feel that his 
hearing aids helped him, it was much easier communicating with 
him in the clinic when he wore his hearing aids.

VA outpatient records of November 2008 note the Veteran's speech 
recognition was 60 percent bilaterally.  An April 2009 outpatient 
entry notes a diagnosis of profound hearing loss, but no 
objective findings are noted.  April 2009 audiometrics note the 
left ear to have manifested an exceptional pattern of hearing 
impairment:  500 Hz, 65 db; 1000 Hz, 70 db; 2000 Hz, 70 db; 3000 
Hz, 75 db; 4000 Hz, 85 db; for an average of 73 db.  Speech 
recognition is not noted, and the Board cannot determine if the 
audiometric is VA or private.  Nonetheless, the Board will infer 
that speech recognition was 60 percent, which under Table VI 
means the left ear manifested at Roman Numeral Level VII, which 
is still at the noncompensable rate.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.  A higher rating could not be assigned 
under Table VIA, as the rating Roman Numeral designation for a 
puretone average of 73 corresponds to only Level VI.  

In May 2009 the Veteran's left ear speech recognition was 56 
percent.  He reported poor hearing aid performance, and the 
examiner noted that there was no distortion and the microphone 
filters needed changing.  The hearing aids were adjusted for TV 
viewing and improved speech intelligibility.  The Veteran 
reported an improvement in background noise, but he denied any 
significant improvement in discrimination.

The June 2009 VA examination report notes the left ear manifested 
as follows: 500 Hz, 70 db; 1000 Hz, 70 db; 2000 Hz, 70 db; 3000 
Hz, 75 db; 4000 Hz, 75 db; for an average of 72.5 db.  Speech 
recognition was 64 percent.  The examiner noted the results were 
consistent with normal middle ear function.

Again an exceptional pattern of hearing impairment was 
manifested, but the results showed the left ear hearing loss to 
manifest at Roman Numeral Level VII under both Table VI and Table 
VIA.  Roman Numeral Level VII, however, still intersects Roman 
Numeral Level I for the right ear at the noncompensable rate.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board notes a July 2009 outpatient note to the effect that 
the Veteran reported he could not hear-even with his hearing 
aids, and he had to use captions when watching TV.  The examiner 
noted no objective findings to confirm the Veteran's subjective 
complaints.  The Board also considers Dr. M's observation that 
the Veteran's hearing aids perform better than he admits to.

In light of the totality of the evidence, the Board finds the 
preponderance of that evidence shows the Veteran's left ear 
hearing loss has manifested at the 0 percent rate throughout this 
rating period-the fluctuating nature of it notwithstanding.  
38 C.F.R. § 4.1, 4.7, 4.85, Diagnostic Code 6100.  Further, there 
is no factual basis for a staged rating at any time during the 
period.

The Board has considered the propriety of submission for 
extraschedular consideration, but finds the rating schedule 
describes the Veteran's left ear hearing loss and the various 
levels of severity.  Thus, the Veteran's left ear hearing loss 
does not present an exceptional disability picture, which means 
submission for extraschedular consideration is not appropriate.  
See 38 C.F.R. § 3.321(b)(1).

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to a compensable rating for left ear hearing loss is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


